People ex rel. Davis v Ponte (2017 NY Slip Op 05691)





People ex rel. Davis v Ponte


2017 NY Slip Op 05691


Decided on July 14, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 14, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
ROBERT J. MILLER
JOSEPH J. MALTESE
FRANCESCA E. CONNOLLY, JJ.


2017-06652 	DECISION, ORDER & JUDGMENT

[*1]The People of the State of New York, ex rel. Scott M. Davis, on behalf of Darrell Beatty, petitioner,
vJames Ponte, Commissioner, Department of Correction, respondent. 


Davis & Gugerty, Forest Hills, NY (Scott M. Davis pro se of counsel), for petitioner.
Zachary W. Carter, Corporation Counsel, New York, NY (Kimberly M. Joyce of counsel), for respondent.
Richard A. Brown, District Attorney, Kew Gardens, NY (Matthew Luongo of counsel), nonparty pro se.
Writ of habeas corpus in the nature of an application to release Darrell Beatty from the custody of the New York City Department of Correction.

ADJUDGED that the writ is sustained, without costs or disbursements; and it is further,
ORDERED that the respondent is directed to immediately release the detainee, Darrell Beatty, upon service upon him, or his representative, of a certified copy of this decision, order and judgment.
BALKIN, J.P., MILLER, MALTESE and CONNOLLY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court